Title: To Alexander Hamilton from Daniel Jackson, 25 June 1799
From: Jackson, Daniel
To: Hamilton, Alexander


          
            Sir,
            Watertown June 25th. 1799—
          
          I received your letter of the 5th June & its inclosures—Your Orders I shall strictly comply with also yours of the 14th inst. and in answer to it with its contents I have with pleasure given directions to Capt A. Stoddard, to name the Fort at Portland Sumner the fourth of July next
          The Soldiers have received their pay, and I think would have received it sooner had not the muster Roles been misplaced in the War Office in their great hurry of business—
          I have given Orders for returns to be made out for what Articles are on hand, and another for what are wanted, which when procured & compleated shall forward on to Colo Stevens—I shall in future apply according to your Orders to the different departments & shall endeavour not to trouble you with any unnecessary communications—In regard of Hospitals & Prisons I will consult Major Tousard on the Subject and will convey you his & my Ideas on the same
          General Lincoln has received Orders to erect a Temporary Hospital at Castle William which is now in great forwardness—
        